Citation Nr: 1760660	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 2006 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) from June 2013 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The June 2013 rating decision granted service connection for osteoarthritis of the lumbar spine and assigned a noncompensable evaluation.  The Veteran appealed the evaluation assigned in a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation of the lumbar spine disability to 10 percent, effective September 19, 2012, the date of receipt of the Veteran's claim for service connection.  The issue has been characterized above to reflect this procedural history.

The December 2014 rating decision denied service connection for tinnitus.

The issue of entitlement to a higher initial evaluation for osteoarthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran experienced acoustic trauma in service; recurrent tinnitus purportedly was present during and since service, and the credible evidence is in approximate balance as to whether it may be reasonably associated with his in-service noise exposure.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107, 7104 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Veteran seeks service connection for tinnitus.  He has stated that he has constant ringing in his ears that has been present since his service.  Notably, he was an artillery officer.  

In an October 2014 examination request, the AOJ indicated that the Veteran's military occupational specialty was that of field artillery, which had a high probability for noise exposure.  

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994). 

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the U.S. Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Having reviewed the record pertaining to this claim, the Board has determined that service connection for tinnitus is warranted.  As discussed, VA has noted the high probability of acoustic trauma based on the Veteran's occupational specialty during service.  He has asserted that he had symptoms of tinnitus during and since service.  As noted, tinnitus is a condition which is capable of lay observation.  See Charles.

The Board acknowledges that on VA examination in November 2014, the examiner opined that tinnitus was not likely related to service.  However, her rationale was based mainly on the idea that there was no hearing loss disability for VA compensation purposes, and did not appear to consider the Veteran's lay observations regarding the claimed tinnitus.  She did not account for military noise exposure or the Veteran's competent report of symptoms during and following service.  

VA has acknowledged the Veteran's exposure to acoustic trauma during service based on his service as an artillery officer.  Moreover, the Veteran has stated that he experienced tinnitus during service and since that time.  Therefore, the Board finds that there is at least an approximate balance of positive and negative evidence with respect to the question of whether tinnitus is related to service.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for osteoarthritis of the lumbar spine.  He was most recently afforded an examination of his spine in May 2013.

In an August 2017 appellate brief, the Veteran's representative requested a current examination.  In this regard, the Board observes that review of the medical record suggests worsening of this disability.  VA treatment records include January 2015 correspondence from the Veteran to his provider indicating that he had been attempting to join the Army Reserves, and that during physical examination, the provider concluded that the Veteran's back pain prevented him from successfully following a physically active vocation in civilian life, or was associated with local or referred pain to the extremities, muscular spasms, postural deformities, or limited motion.   The Board concludes that a current examination is necessary to determine the severity of the Veteran's low back disability.

Moreover, based on the Veteran's January 2015 correspondence, it appears that there may be outstanding medical records pertaining to this disability.  The Veteran should be afforded the opportunity to identify any outstanding relevant records so that they may be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA (to include Department of Defense) treatment for his lumbar spine disability.  

Obtain any outstanding records of VA treatment.  All records/responses received must be associated with the electronic claims file.  

Contact all sufficiently identified non-VA medical providers and request records pertaining to the Veteran.  All records/responses received must be associated with the electronic claims file.  

If the AOJ is unable to secure any sufficiently identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. §5103A (b)(2) (2012); 38 C.F.R. § 3.159 (e)(1) (2017).

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.

Any indicated diagnostic tests and studies should be accomplished. 

All pertinent symptomatology and findings referable to the Veteran's lumbar spine disability should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should be noted as well. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All associated neurologic manifestations should also be described.  

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The complete rationale for any conclusion reached should be provided.

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  
4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


